[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:                10 January 1995 Date of Application:             10 January 1995 Date Application Filed:          24 January 1995 Date of Decision:                24 October 1995
Application for review of sentence imposed by the Superior Court for the Judicial District of new London at New London. Docket No. 10-220472.
Richard Perry, Esq., For the Petitioner.
Thomas Ferryman, Esq., For the State.
BY THE DIVISION
The petitioner pled guilty to one count of Escape 1st in violation of Conn. Gen. Stat. § 53a-169. The court imposed a sentence of four and one-half years to serve.
The record shows that the petitioner escaped from the segregation unit at Niantic Correction Center. Her freedom was short-lived as she was almost immediately captured.
Counsel for the petitioner asked the panel to reduce the sentence as he felt it was harsh. Noting that the petitioner came from a deprived family background, counsel asked the panel to take that into consideration. He further indicated that his client still had family waiting for her when she returns to the community.
The State succinctly stated that the petitioner broke out of a segregation unit, scaled a prison wall and was given less than half of the maximum sentence possible. She urged affirmance.
When viewing all the factors in comparison with Practice Book 942, we find the sentence imposed by the trial court to be fair and proportional.
The sentence is AFFIRMED.
Norko, J.
Stanley, J.
Klaczak, J.
Norko, J., Stanley, J., and Klaczak, J., participated in this decision.